Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendments and arguments in the response filed 19 January 2022 is acknowledged. 
Claims 1-6 & 8-21 are pending. 
Claim 21 is new.
Claim 7 is cancelled.
Claims 1, 4-6, 8, 9, 13 & 18-20 are amended. 
Claims 9-11 are withdrawn
Claims 1-6, 8 and 12-21 are under consideration.
Examination on the merits is extended to the extent of the following species:
Cationic Modified Guar- guar hydroxypropyltrimonium chloride (i.e. molecular weight of about 5,000 to about 200,000, degree of substitution of from about 0.1 to about 2);
-and-
B) copolymer b: polyquaternium-69
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


It is noted that a signed certification of translation by Katy Whymark was filed on 04 February 2022. Ms. Whymark indicated that documents were attached, however no documents appear present in the file wrapper. The references submitted on 19 January 2022 and 21 January 2022 do not have the serial number of the foreign priority document (i.e. GERMANY 10 2018 222 051.4). It is unclear as to which documents Ms. Whymark is referring.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 and 21 January 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections & Rejections
The objection to claim 1 is withdrawn due to amendments which delete the second, unneeded colon. 
The objection and rejection of claim 7 is withdrawn due to cancellation of the claim. 
The objection to claim 8 is withdrawn due to amendments which delete informal claim language.

The rejection of claim 6 under 35 USC 112(b) is withdrawn due to amendments delete the recitation of “independently of one another” when only one option for the substituent was recited.
The rejection of claims 1-6, 8, 12, 17 & 18 under 35 U.S.C. 102(a)(2) over Streuli (US 2021/0121387); the rejection of claims 1-6, 8, 12-15 & 17-20 under 35 U.S.C. 103 over Streuli; and the rejection of claim 16 under 35 USC 103(a) over Streuli in further view of Baek  is withdrawn due to claim amendments which recite “the cosmetic composition further comprises an alkanolamine or neutralized form thereof… in an amount of from about 0.01 to about 2.0% by weight”.
The rejection of claims 1-4, 12, 17, 18 & 20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) over Baek and claims 1-6, 8, & 12-20 under 35 USC 103(a) over Baek is withdrawn due to claim amendments which recite “the cosmetic composition further comprises an alkanolamine or neutralized form thereof…in an amount of from about 0.01 to about 2.0% by weight”.

New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8 & 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2017/0273893; previously cited), Huynh (US 2009/0074697; previously cited) and Dobbs (US 6,752,983; 2004).
With regard to claims 1-6, 8, & 12-20, and the elected species, Baek teaches a composition for temporary shaping of hair (title). Baek in Example B teaches a hair cosmetic comprising 1.7% guar hydroxypropyltrimonium chloride and 3% polyquaternium-46, yielding a weight ratio of at least one cationically modified guar derivative to the at least one copolymer b) of 1:1.76 (Math: 1.7:3.0 = 1:1.8; [0187]). More broadly, Baek teaches the composition comprises 0.001 to 15 wt. % of a film forming polymer which is preferably PVP (abstract; [0123]). Baek teaches the composition includes, in relation to the total weight thereof, 0.1 to 30 wt. % of a mixture of at least two conditioning polymers, a conditioning polymer is selected from the group consisting of cationic guar compounds and poly(methacryloyloxyethyl trimethylammonium chloride) and mixtures thereof (abstract; [0011]). Baek teaches guar hydroxypropyltrimonium chloride, sold under the tradename N-Hance, is a particularly suitable cationic guar compound [0024]. Baek teaches Polyquaternium-69, sold under the tradename AquaStyle 300, is a quite particularly preferred cationic, conditioning polymer ([0068] & [0069]). Baek teaches 
Baek does not teach inclusion of an alkanolamine or neutralized form thereof or its amount.
In the same field of invention of hair styling, Huynh teaches and exemplifies in Formulae 1-5, a hair styling composition which may comprise guar hydroxypropyl trimonium chloride and alkanolamines and/or citric acid as pH adjusting agents (title, [0027], [0053], [0054] & Table 1-[0059]). Huynh further teaches “adjustment of pH "up" or "down" might be necessary. To that end, various acids or alkalis may be added…Most preferred is to add citric acid and/or aminomethylpropanol (AMP) to adjust pH to within the preferred range mentioned. These preferred buffering agents might also serve other purposes as mentioned previously, (e.g., 
In the same field of invention of hair styling, Dobbs teaches a hair fixative composition comprising 2-amino-2-methyl propan-1-ol (AMP-95) in an amount “from about 0.1 to about 5 weight %” and in Example 1 teaches inclusion of 0.8% aminomethylpropanol/AMP-95 (abstract; col. 9, ll. 45-55; Example 1- col. 12).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;

 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious at the time of filing to modify Baek’s composition by adding from about 0.1 to about 5 weight % aminomethylpropanol as suggested by the combined teachings of  Huynh and Dobbs because Baeck, Huynh and Dobbs are all directed to hairstyling compositions comprising pH adjusting agents and aminomethylpropanol is a pH adjusting agent suitable for use in hair fixing compositions which has the added beneficial property of corrosion inhibition. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to adjust the pH of the composition while inhibiting corrosion of the containers in which the composition may be stored.
With regard to the recited amounts of the alkanolamine, at least one cationically modified guar derivative/guar hydroxypropyltrimonium chloride, copolymer b)/polyquaternium-69, polymer c)/vinylpyrrolidone/vinyl acetate copolymer, and the weight ratio of at least one cationically modified guar derivative to the at least one copolymer b), these parameters are taught by the prior art with values which fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


s 1-6, 8, 12-15 & 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Streuli (US 2021/0121387), Huynh (US 2009/0074697; previously cited) and Dobbs (US 6,752,983; 2004).
With regard to claims 1-6, 8, 12-15 & 17-21, and the elected species, Streuli in Example 4 teaches hair styling compositions comprising lactic acid, guar hydroxypropyltrimonium chloride and polyquaternium-69. More broadly, Streuli teaches “[t]he hair styling composition can further comprise at least one quaternary ammonium compound. The suitable quaternary ammonium compounds for the present application can include, but are not limited to…polyquaternium-69” [0043]. Streuli teaches the amount of the quaternary ammonium compounds in the “hair styling composition can include from about 0.001 to about 10% by weight… based on the total weight of the hair styling composition” [0043]. Streuli teaches Polyquaternium 1, Polyquaternium 55, and Polyquaternium 69 as suitable quaternary ammonium compounds [0043]. Streuli in claims 1-3 & 18 teaches the hair styling composition comprises about 0.1 wt.% to about 2 wt.% of at least one cationically modified polygalactomannan that is a cationically modified guar which is guar hydroxypropyltrimonium chloride. Streuli teaches an embodiment which comprises about 0.1 wt.% to about 2 wt.% of guar hydroxypropyltrimonium chloride in conjunction with about 0.1 wt.% to about 10 wt.% of polyquaternarium-55 or polyquaternium-1. The ordinary artisan would envisage use of polyquaternium-69 in an amount of about 0.1 wt.% to about 10 wt.% because polyquaternarium-55, polyquaternium-1 and polyquaternium-69 are polyquaternary reagents which are suitable for inclusion in the composition as quaternary ammonium compounds. Thereby, Streuli implicitly teaches the weight ratio of at least one cationically modified guar derivative to the at least one copolymer b) is from 0.01:1 to 2000:1 (Math: 2 guar hydroxypropyl trimonium chloride/ 0.001 copolymer 
However, Streuli does not teach inclusion of alkanolamines.
The teachings of Huynh and Dobbs are described supra.
Here, at least rationale (A) may be employed in which it would have been obvious at the time of filing to modify Streuli’s composition by adding from about 0.1 to about 5 weight % aminomethylpropanol as suggested by the combined teachings of Huynh and Dobbs because Streuli, Huynh and Dobbs are all directed to hairstyling compositions comprising pH adjusting agents and aminomethylpropanol is a pH adjusting agent suitable for use in hair fixing compositions which has the added beneficial property of corrosion inhibition. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to adjust the pH of the composition while inhibiting corrosion of the containers in which the composition may be stored.
With regard to the recited amounts of the alkanolamine, at least one cationically modified guar derivative/guar hydroxypropyltrimonium chloride, copolymer b)/polyquaternium-69, polymer c)/vinylpyrrolidone/vinyl acetate copolymer, and the weight ratio of at least one cationically modified guar derivative to the at least one copolymer b), these parameters are taught by the prior art with values which fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Streuli, Huynh and Dobbs, as applied to claims 1-6, 8, 12-15 & 17-21 above, and further in view of Baek (US 2017/0273893). 
With regard to claim 16, and the elected species, the teachings of Streuli, Huynh and Dobbs are described above. In brief, Streuli teaches inclusion of film formers [0047]. 
Neither Streuli, Huynh nor Dobbs teach inclusion of polyvinylpyrrolidone.
The teachings of Baek are described above. In brief, Baek teaches homopolymers having a monomer of vinylpyrrolidone (i.e. PVP) as a synthetic film forming agent [0121].
Here, at least rationale (A) may be employed in which it would have been obvious at the time of filing to modify Streuli’s composition by adding PVP to Streuli’s hair styling composition because Streuli teaches film formers are suitable for inclusion in the invention and Baek teaches PVP is a suitable film former for inclusion in hair styling compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to adjust the hold of the hair styling composition.

Response to Arguments
Applicant argues “Streuli claims priority to PCT/US19/25101 filed on April 1, 2019. The instant application claims priority to German Patent Application No. 10 2018 222 051.4 filed on
December 18, 2018. Applicants are in the process of filing a certification of the translation of the foreign priority documents previously filed with the original national stage application to

antedates Streuli, Streuli is not prior art to the instant application. Therefore, the rejections based thereon should be withdrawn.” (reply, pg. 6-7).
This is not persuasive. No certified translation of the foreign priority document has been received. The date of foreign priority cannot be set as the effective filing date until a certified translation is provided so it can be determined whether it meets the conditions required by 35 USC 112(a).

In the traverse of the rejection of the claims over Baek, Applicant argues Baek fails to disclose the cosmetic composition further comprises an alkanolamine or neutralized form thereof and Huynh teaches the pH adjusting agent is present in an amount of 3% by weight which is outside of the recited range (reply, pg. 7-8).
This is not persuasive. The combined teachings of Baek, Huynh and Dobbs suggest a hair fixing composition comprising from about 0.1 to about 5 weight % aminomethylpropanol. The combined teachings of Huynh and Dobbs teach aminomethylpropanol as a pH adjusting agent suitable for use in hair fixing compositions which has the added beneficial property of corrosion inhibition. The ordinary skilled artisan would have been motivated to add from about 0.1 to about 5 weight % aminomethylpropanol in order to adjust the pH of the composition while inhibiting corrosion of the containers in which the composition may be stored.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619